UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: March 31 Date of reporting period: April 1, 2015 – June 30, 2015 Item 1.Schedule of Investments. ABSOLUTE CREDIT OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Shares Security Description Rate Value Long Positions - 90.4% Equity Securities - 0.4% Preferred Stock - 0.4% Telecommunication Services - 0.4% Frontier Communications Corp., Class A (a) % $ Total Preferred Stock (Cost $170,000) Total Equity Securities (Cost $170,000) Principal Security Description Rate Maturity Value Fixed Income Securities - 86.5% Corporate Convertible Bonds - 44.5% Consumer Discretionary - 2.8% $ Ctrip.com International, Ltd. (a)(b) % 07/01/20 Ctrip.com International, Ltd. (a)(b) 07/01/25 JAKKS Pacific, Inc. (a)(b) 06/01/20 M/I Homes, Inc. (a) 09/15/17 Consumer Staples - 13.5% Acorda Therapeutics, Inc. (a) 06/15/21 Albany Molecular Research, Inc. (a) 11/15/18 Ascent Capital Group, Inc. (a) 07/15/20 Carriage Services, Inc. (a) 03/15/21 Depomed, Inc. (a) 09/01/21 Endologix, Inc. (a) 12/15/18 Healthways, Inc. (a) 07/01/18 Ironwood Pharmaceuticals, Inc. (a)(b) 06/15/22 Monster Worldwide, Inc. (a)(b) 10/15/19 Protalix BioTherapeutics, Inc. (a) 09/15/18 Energy - 3.4% Clean Energy Fuels Corp. (a)(b) 10/01/18 Energy XXI, Ltd. (a) 12/15/18 Helix Energy Solutions Group, Inc. (a) 03/15/32 InterOil Corp. 11/18/15 Principal Security Description Rate Maturity Value $ Renewable Energy Group, Inc. (a) % 06/15/19 $ Financial - 3.0% Encore Capital Group Inc (a) 07/01/20 Forestar Group, Inc. (a) 03/01/20 FXCM, Inc. (a) 06/15/18 Healthcare - 4.3% Emergent BioSolutions, Inc. (a) 01/15/21 Insulet Corp. (a) 06/15/19 Quidel Corp. (a) 12/15/20 Industrial - 4.7% Altra Industrial Motion Corp. (a) 03/01/31 Fluidigm Corp. (a) 02/01/34 TTM Technologies, Inc. (a) 12/15/20 Information Technology - 4.8% Avid Technology, Inc. (a)(b) 06/15/20 inContact, Inc. (a)(b) 04/01/22 Interactive Intelligence Group, Inc. (a)(b) 06/01/20 Quantum Corp. (a) 11/15/17 Materials - 1.7% Horsehead Holding Corp. (a) 07/01/17 Silver Standard Resources, Inc. (a)(b) 02/01/33 Telecommunication Services - 4.6% Blucora, Inc. (a) 04/01/19 j2 Global, Inc. (a) 06/15/29 Vipshop Holdings, Ltd. (a) 03/15/19 Web.com Group, Inc. (a) 08/15/18 Utilities - 1.7% EnerNOC, Inc. (a)(b) 08/15/19 Total Corporate Convertible Bonds (Cost $18,306,839) ABSOLUTE CREDIT OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Principal Security Description Rate Maturity Value Corporate Non-Convertible Bonds - 42.0% Consumer Discretionary - 9.2% $ Caleres, Inc. % 05/15/19 $ HD Supply, Inc. 04/15/20 K Hovnanian Enterprises, Inc. 10/15/15 K Hovnanian Enterprises, Inc. 05/15/16 MGM Resorts International 07/15/15 Star Gas Partners LP / Star Gas Finance Co. 12/01/17 The Goodyear Tire & Rubber Co. 08/15/20 Consumer Staples - 4.7% Bumble Bee Holdings, Inc. (b) 12/15/17 Cenveo Corp. (b) 08/01/19 Energy - 3.3% Gastar Exploration, Inc. 05/15/18 Walter Energy, Inc. (b) 10/15/19 Financial - 4.2% iStar Financial,Inc. 06/01/17 Realogy Group, LLC (b) 01/15/20 Realogy Group, LLC / The Sunshine Group Florida, Ltd. (a)(b) 05/01/16 Industrial - 3.6% International Wire Group Holdings, Inc. (b) 10/15/17 Quality Distribution, LLC / QD Capital Corp. 11/01/18 Information Technology - 3.5% EarthLink Holdings Corp. 06/01/20 First Data Corp. (b) 08/15/20 Materials - 2.3% ArcelorMittal 08/05/15 Telecommunication Services - 11.2% Crown Media Holdings, Inc. 07/15/19 Principal Security Description Rate Maturity Value $ FairPoint Communications, Inc. (b) % 08/15/19 $ iHeartCommunications, Inc. 12/15/19 Level 3 Financing, Inc. 07/15/20 Nielsen Finance LLC / Nielsen Finance Co. 10/01/20 Videotron, Ltd. 04/15/18 Windstream Services, LLC 11/01/17 Total Corporate Non-Convertible Bonds (Cost $18,323,582) Total Fixed Income Securities (Cost $36,630,421) Principal Security Description Rate Maturity Value Short-Term Investments - 3.4% Commercial Paper - 3.4% Arrow Electronics, Inc.(c) 07/09/15 Wyndham Worldwide Corp. (c) 07/13/15 Total Commercial Paper (Cost $1,474,648) Total Short-Term Investments Cost $1,474,648) Contracts Security Description Strike Price Exp. Date Value Purchased Options - 0.1% Put Options Purchased - 0.1% 90 SPDR S&P 500 ETF $ 10/15 Total Put Options Purchased (Premiums Paid $29,631 Total Purchased Options (Premiums Paid $29,631) Total Long Positions - 90.4% $ (Cost $38,304,700)* Total Short Positions - (20.4)% (Proceeds $(8,781,336))* Total Written Options - (0.1)% (Premiums Received $(20,488))* Other Assets & Liabilities, Net – 30.0% Net Assets – 100.0% $ ABSOLUTE CREDIT OPPORTUNITIES FUND SCHEDULE OF SECURITIES SOLD SHORT (Unaudited) JUNE 30, 2015 Shares Security Description Value Short Positions - (20.4)% Common Stock - (20.4)% Consumer Discretionary - (1.3)% Ctrip.com International, Ltd., ADR $ JAKKS Pacific, Inc. M/I Homes, Inc. Consumer Staples - (7.2)% Acorda Therapeutics, Inc. Albany Molecular Research, Inc. Ascent Capital Group, Inc., Class A Carriage Services, Inc. Cenveo, Inc. Depomed, Inc. Endologix, Inc. Healthways, Inc. Ironwood Pharmaceuticals, Inc. Monster Worldwide, Inc. Protalix BioTherapeutics, Inc. Energy - (0.8)% Clean Energy Fuels Corp. Gastar Exploration, Inc. Helix Energy Solutions Group, Inc. Renewable Energy Group, Inc. Financial - (1.2)% Encore Capital Group, Inc. Forestar Group, Inc. FXCM, Inc., Class A Healthcare - (1.9)% Emergent BioSolutions, Inc. Insulet Corp. Quidel Corp. Industrial - (2.4)% Altra Industrial Motion Corp. Fluidigm Corp. TTM Technologies, Inc. Information Technology - (2.1)% Avid Technology, Inc. inContact, Inc. Interactive Intelligence Group, Inc. Quantum Corp. Materials - (0.6)% Horsehead Holding Corp. Silver Standard Resources, Inc. Shares Security Description Telecommunication Services - (2.5)% Blucora, Inc. Frontier Communications Corp. j2 Global, Inc. Vipshop Holdings, Ltd., ADR Web.com Group, Inc. Utilities - (0.4)% EnerNOC, Inc. Total Common Stock (Proceeds $(8,781,336)) (8,701,923) Total Short Positions - (20.4)% (Proceeds $(8,781,336)) $ (8,701,923) ABSOLUTE CREDIT OPPORTUNITIES FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN (Unaudited) JUNE 30, 2015 Contracts Security Description Strike Price Exp. Date Value Written Options - (0.1)% Call Options Written - (0.0)% Gastar Exploration, Inc. $ 09/15 $ Gastar Exploration, Inc. 12/15 Walter Energy, Inc. 09/15 Walter Energy, Inc. 01/16 Total Call Options Written (Premiums Received $(11,183)) Put Options Written - (0.1)% SPDR S&P 500 ETF 10/15 Total Put Options Written (Premiums Received $(9,305)) (16,290) Total Written Options - (0.1)% (Premiums Received $(20,488)) $ ABSOLUTE CREDIT OPPORTUNITIES FUND NOTES TO SCHEDULES OF INVESTMENTS, SECURITIES SOLD SHORT AND CALL AND PUT OPTIONS WRITTEN (Unaudited) JUNE 30, 2015 ADR American Depositary Receipt LLC Limited Liability Company LP Limited Partnership (a) All or a portion of this security is held as collateral for securities sold short. (b) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $10,975,126 or 25.7% of net assets. (c) Rate presented is yield to maturity. At June 30, 2015, the Fund held the following credit default swap agreements: Credit Default Swaps – Buy Protection Counterparty Reference Entity / Obligation Pay Rate Termination Date Credit Spread as of 06/30/15(1) Notional Amount Net Unrealized Depreciation Goldman Sachs & Co. Carnival Corp, 6.65%, 01/15/28 1.00% 03/20/20 0.45 $ $ ) Goldman Sachs & Co. Dow Chemical Co., 7.38%, 11/01/29 1.00% 03/20/20 0.63 ) Goldman Sachs & Co. Eastman Chemical Co., 7.60%, 02/01/27 1.00% 06/20/20 0.67 ) BNP Paribas Host Hotels & Resorts, Inc., 4.75%, 03/01/23 1.00% 09/20/20 0.85 ) BNP Paribas Ryder System, Inc., 6.95%, 12/01/25 1.00% 09/20/20 0.62 $ ) (1)Credit spreads are an indication of the seller’s performance risk, related to the likelihood of a credit event occurring that would require a seller to make payment to a buyer. Credit spreads are used to determine the value of swap contracts and reflect the cost of buying/selling protection, whichmay include upfront payments made to enter into the contract. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of June 30, 2015 Level 1 Level 2 Level 3 Total Assets Investments At Value Preferred Stock Telecommunication Services $ $ - $ - $ Corporate Convertible Bonds - - Corporate Non-Convertible Bonds - - Commercial Paper - - Purchased Options - - Total Investments At Value $ $ $ - $ Other Financial Instruments** Credit Default Swaps - - Total Assets $ $ $ - $ ABSOLUTE CREDIT OPPORTUNITIES FUND NOTES TO SCHEDULES OF INVESTMENTS, SECURITIES SOLD SHORT AND CALL AND PUT OPTIONS WRITTEN (Unaudited) JUNE 30, 2015 Level 1 Level 2 Level 3 Total Liabilities Securities Sold Short Common Stock $ ) $ - $ - $ ) Total Securities Sold Short $ ) $ - $ - $ ) Other Financial Instruments** Written Options ) - - ) Credit Default Swaps - ) - ) Total Other Financial Instruments** $ ) $ ) $ - $ ) Total Liabilities $ ) $ ) $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments and Schedule of Securities Sold Short, such as credit default swaps, which are valued at the unrealized appreciation (depreciation) of the instrument.Written options are reported at their market value at period end. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended June 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. ABSOLUTE STRATEGIES FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Shares Security Description Value Long Positions – 76.0% Equity Securities – 33.8% Common Stock – 33.3% Consumer Discretionary - 3.8% American Airlines Group, Inc. (a)(b) $ 2,040,679 American Eagle Outfitters, Inc. Beacon Roofing Supply, Inc. (c) Bed Bath & Beyond, Inc. (b)(c)(d) CVS Health Corp. (b)(d) eBay, Inc. (c) GameStop Corp., Class A (d) General Motors Co. (a)(d) Google, Inc., Class A (c)(d) Google, Inc., Class C (a)(b)(c)(d) Green Plains Partners LP (c) Harley-Davidson, Inc. (b) Jack in the Box, Inc. (d) Kohl's Corp. (a)(b)(d) La Quinta Holdings, Inc. (c) Lithia Motors, Inc., Class A (d) Luby's, Inc. (c) Red Robin Gourmet Burgers, Inc. (c) SeaWorld Entertainment, Inc. Starwood Hotels & Resorts Worldwide, Inc. The Walt Disney Co. (b)(d) Tractor Supply Co. (d) Viacom, Inc., Class B (a)(b)(d) Vitamin Shoppe, Inc. (c) Wal-Mart Stores, Inc. (b)(d) Consumer Staples – 9.7% Aggreko PLC Avon Products, Inc. Calavo Growers, Inc. Cott Corp. (d) Diageo PLC, ADR Diamond Foods, Inc. (c)(d) Express Scripts Holding Co. (b)(c) Great Lakes Dredge & Dock Corp. (c)(d) Hengan International Group Co., Ltd. Kraft Foods Group, Inc. McCormick & Co., Inc., Non-Voting Shares Nestle SA, ADR PepsiCo, Inc. Pernix Therapeutics Holdings, Inc. (c)(d) Phibro Animal Health Corp., Class A (d) Philip Morris International, Inc. Shares Security Description Value Post Holdings, Inc. (c)(d) $ 2,152,616 RPX Corp. (c)(d) Sanofi, ADR Sysco Corp. The Coca-Cola Co. (b) The Procter & Gamble Co. TherapeuticsMD, Inc. (c)(d) Tyson Foods, Inc., Class A (d) Zoetis, Inc. (d) Energy – 3.2% Baker Hughes, Inc. (d) Cheniere Energy Partners LP (d) Columbia Pipeline Partners LP Cone Midstream Partners LP (d) ConocoPhillips Diamond Offshore Drilling, Inc. (d) Exxon Mobil Corp. FMC Technologies, Inc. (c)(d) Green Plains, Inc. Halliburton Co. (b)(d) Kinder Morgan, Inc. (d) Matrix Service Co. (c)(d) Noble Corp. PLC (d) Plains GP Holdings LP Schlumberger, Ltd. (a)(b)(d) SemGroup Corp., Class A (d) Southcross Energy Partners LP Spectra Energy Corp. Tallgrass Energy GP LP (c) Tallgrass Energy Partners LP (d) Financial – 4.6% American Express Co. (a)(b)(d) American International Group, Inc. (a)(b)(d) Bank of America Corp. (a)(b)(d) 6 Berkshire Hathaway, Inc., Class A (c) Berkshire Hathaway, Inc., Class B (a)(b)(c)(d) Citigroup, Inc. (a)(d) Global Cash Access Holdings, Inc. (c)(d) Gramercy Property Trust, Inc. REIT (d) InfraREIT, Inc. REIT JPMorgan Chase & Co. (a)(b)(d) Leucadia National Corp. (d) Levy Acquisition Corp. (c) NorthStar Asset Management Group, Inc. (d) NorthStar Realty Finance Corp. REIT Ocwen Financial Corp. (c)(d) The Bancorp, Inc. (c) ABSOLUTE STRATEGIES FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Shares Security Description Value The Bank of New York Mellon Corp. (b) $ 9,569,160 WR Berkley Corp. Healthcare – 1.1% Alere, Inc. (c)(d) Baxter International, Inc. Becton Dickinson and Co. CR Bard, Inc. Gilead Sciences, Inc. (d) Johnson & Johnson (a) Stryker Corp. Industrial – 3.5% Briggs & Stratton Corp. (d) Builders FirstSource, Inc. (c)(d) Capitol Acquisition Corp. II (c) CH Robinson Worldwide, Inc. Expeditors International of Washington, Inc. (b) Jacobs Engineering Group, Inc. (b)(c)(d) KLX, Inc. (c)(d) Precision Castparts Corp. Quanta Services, Inc. (b)(c)(d) Revolution Lighting Technologies, Inc. (c) The Boeing Co. (b)(d) Trimble Navigation, Ltd. (c)(d) Tutor Perini Corp. (c)(d) Valmont Industries, Inc. (d) Information Technology - 1.7% Accenture PLC, Class A (a)(b)(d) Apple, Inc. (b)(d) BroadSoft, Inc. (c)(d) Microsoft Corp. Oracle Corp. Materials – 2.0% Agrium, Inc. CF Industries Holdings, Inc. (d) Constellium NV, Class A (c)(d) E.I. du Pont de Nemours & Co. (d) Franco-Nevada Corp. Monsanto Co. (d) Praxair, Inc. Royal Gold, Inc. Westlake Chemical Partners LP Telecommunication Services – 3.1% Aerohive Networks, Inc. (c)(d) Attunity, Ltd. (c)(d) Shares Security Description Value CBS Corp., Class B, Non-Voting Shares (d) $ 6,429,453 Cisco Systems, Inc. Corindus Vascular Robotics, Inc. (c)(d) Rightside Group, Ltd. (c)(d) Spark Networks, Inc. (c)(d) Time Warner, Inc. (b)(d) Twenty-First Century Fox, Inc., Class B Ubiquiti Networks, Inc. (d) Web.com Group, Inc. (c)(d) Utilities - 0.6% ITC Holdings Corp. Total Common Stock (Cost $366,408,033) Shares Security Description Rate Value Preferred Stock - 0.5% Information Technology - 0.5% Samsung Electronics Co., Ltd. % Telecommunication Services - 0.0% Frontier Communications Corp., Class A (d) Total Preferred Stock (Cost $8,395,861) Total Equity Securities (Cost $374,803,894) Principal Security Description Rate Maturity Value Fixed Income Securities – 21.5% Asset Backed Obligations – 1.0% $85,122 Adjustable Rate Mortgage Trust, Series 2005-12 2A1 (e) % 03/25/36 $ 66,313 Adjustable Rate Mortgage Trust, Series 2006-1 3A3 (e) 03/25/36 Banc of America Alternative Loan Trust, Series 2005-8 2CB1 09/25/35 Banc of America Funding Corp., Series 2006-E 2A1 (e) 06/20/36 Banc of America Funding Corp., Series 2006-F 1A1 (e) 07/20/36 ABSOLUTE STRATEGIES FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Principal Security Description Rate Maturity Value $156,722 Banc of America Funding Corp., Series 2006-H 6A1 (e) % 10/20/36 $ 118,142 Banc of America Funding Corp., Series 2007-E 4A1 (e) 07/20/47 Bear Stearns Adjustable Rate Mortgage Trust, Series 2007-5 1A1 (e) 08/25/47 Bear Stearns ALT-A Trust, Series 2005-8 11A1 (e) 10/25/35 Bear Stearns ALT-A Trust, Series 2006-1 22A1 (e) 02/25/36 Bear Stearns ALT-A Trust, Series 2006-2 23A1 (e) 03/25/36 Bear Stearns ALT-A Trust, Series 2006-4 11A1 (e) 08/25/36 ChaseFlex Trust, Series 2007-1 2A9 02/25/37 Citigroup Mortgage Loan Trust, Series 2006-WF1 A2D (f) 03/25/36 CitiMortgage Alternative Loan Trust, Series 2006-A7 1A12 12/25/36 CitiMortgage Alternative Loan Trust, Series 2007-A4 1A6 04/25/37 Countrywide Alternative Loan Trust, Series 2005-50CB 1A1 11/25/35 Countrywide Alternative Loan Trust, Series 2005-73CB 1A8 01/25/36 Countrywide Alternative Loan Trust, Series 2005-J10 1A16 10/25/35 Principal Security Description Rate Maturity Value $450,014 Countrywide Alternative Loan Trust, Series 2005-J12 2A1 (e) 0.46% 08/25/35 $309,396 Countrywide Alternative Loan Trust, Series 2006-36T2 1A1 (e) 12/25/36 Countrywide Alternative Loan Trust, Series 2006-7CB 3A1 05/25/21 Countrywide Alternative Loan Trust, Series 2007-16CB 4A7 08/25/37 Countrywide Alternative Loan Trust, Series 2007-19 1A34 08/25/37 Countrywide Home Loan Mortgage Pass Through Trust, Series 2007-HY3 4A1 (e) 06/25/47 Countrywide Home Loan Mortgage Pass Through Trust, Series 2007-HY5 1A1 (e) 09/25/47 Credit Suisse Mortgage Capital Mortgage-Backed Trust, Series 2006-8 3A1 10/25/21 CSAB Mortgage-Backed Trust, Series 2007-1 1A1A (e) 05/25/37 Deutsche Alt-B Securities, Inc. Mortgage Loan Trust, Series 2006-AB2 A5B (f) 06/25/36 First Horizon Alternative Mortgage Securities Trust, Series 2006-FA8 1A1 02/25/37 ABSOLUTE STRATEGIES FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Principal Security Description Rate Maturity Value $394,096 First Horizon Alternative Mortgage Securities Trust, Series 2006-FA8 1A8 (e) % 02/25/37 $ 234,825 GSR Mortgage Loan Trust, Series 2004-14 3A2 (e) 12/25/34 GSR Mortgage Loan Trust, Series 2005-AR5 1A1 (e) 10/25/35 HomeBanc Mortgage Trust, Series 2004-1 2A (e) 08/25/29 HSI Asset Loan Obligation Trust, Series 2007-AR2 2A1 (e) 09/25/37 Indymac INDA Mortgage Loan Trust, Series 2007-AR7 1A1 (e) 11/25/37 Indymac Index Mortgage Loan Trust, Series 2005-AR5 1A1 (e) 05/25/35 Indymac Index Mortgage Loan Trust, Series 2006-AR25 3A1 (e) 09/25/36 Indymac Index Mortgage Loan Trust, Series 2006-AR29 A1 (e) 11/25/36 Indymac Index Mortgage Loan Trust, Series 2006-AR33 3A1 (e) 01/25/37 Indymac Index Mortgage Loan Trust, Series 2006-AR7 1A1 (e) 05/25/36 Indymac Index Mortgage Loan Trust, Series 2006-AR7 4A1 (e) 05/25/36 Indymac Index Mortgage Loan Trust, Series 2006-R1 A3 (e) 12/25/35 Principal Security Description Rate Maturity Value $39,318 JP Morgan Mortgage Trust, Series 2007-A2 4A1M (e) % 04/25/37 $ 35,665 Lehman XS Trust, Series 2005-6 1A1 (e) 11/25/35 MASTR Adjustable Rate Mortgages Trust, Series 2007-R5 A1 (e)(g) 11/25/35 Morgan Stanley Mortgage Loan Trust, Series 2007-13 6A1 10/25/37 Nomura Asset Acceptance Corp. Alternative Loan Trust, Series 2007-1 1A1A (f) 03/25/47 Nomura Home Equity Loan, Inc. Home Equity Loan Trust, Series 2005-HE1 M3 (e) 09/25/35 Residential Accredit Loans, Inc., Series 2006-QS10 A1 08/25/36 Residential Accredit Loans, Inc., Series 2006-QS17 A4 12/25/36 Residential Accredit Loans, Inc., Series 2007-QS1 1A1 01/25/37 Residential Accredit Loans, Inc., Series 2007-QS5 A1 03/25/37 Residential Accredit Loans, Inc., Series 2007-QS8 A6 06/25/37 Residential Asset Securitization Trust, Series 2006-A10 A5 09/25/36 Residential Asset Securitization Trust, Series 2007-A5 1A2 (e) 05/25/37 ABSOLUTE STRATEGIES FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Principal Security Description Rate Maturity Value $710,856 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-1 7A4 (e) % 02/25/36 $ 590,146 Structured Adjustable Rate Mortgage Loan Trust, Series 2007-3 3A1 (e) 04/25/47 WaMu Mortgage Pass-Through Certificates, Series 2006-AR12 2A3 (e) 10/25/36 WaMu Mortgage Pass-Through Certificates, Series 2006-AR16 1A1 (e) 12/25/36 WaMu Mortgage Pass-Through Certificates, Series 2007-HY3 4A1 (e) 03/25/37 Washington Mutual Mortgage Pass-Through Certificates, Series 2006-7 A1A (f) 09/25/36 Total Asset Backed Obligations (Cost $10,955,686) Corporate Convertible Bonds – 13.7% Consumer Discretionary – 1.0% Exide Technologies (d)(e)(h)(i) 09/18/13 JAKKS Pacific, Inc. (d)(g) 08/01/18 JAKKS Pacific, Inc. (d)(g) 06/01/20 M/I Homes, Inc. (d) 09/15/17 Navistar International Corp. (d) 04/15/19 Consumer Staples - 2.9% Acorda Therapeutics, Inc. (d) 06/15/21 Albany Molecular Research, Inc. 11/15/18 Array BioPharma, Inc. 06/01/20 Principal Security Description Rate Maturity Value $2,000,000 Ascent Capital Group, Inc. % 07/15/20 $ 1,551,250 Carriage Services, Inc. (d) 03/15/21 Ctrip.com International, Ltd. (d)(g) 07/01/20 Ctrip.com International, Ltd. (d)(g) 07/01/25 Depomed, Inc. (d) 09/01/21 Endologix, Inc. (d) 12/15/18 Healthways, Inc. (d) 07/01/18 Ironwood Pharmaceuticals, Inc. (d)(g) 06/15/22 Monster Worldwide, Inc. (d)(g) 10/15/19 Protalix BioTherapeutics, Inc. (d) 09/15/18 Energy - 0.9% $3,000,000 Clean Energy Fuels Corp. (g) 10/01/18 2,184,375 Energy XXI, Ltd. (d) 12/15/18 Helix Energy Solutions Group, Inc. (d) 03/15/32 InterOil Corp. 11/15/15 JinkoSolar Holding Co., Ltd. (d)(g) 02/01/19 Renewable Energy Group, Inc. (d) 06/15/19 Financial - 1.6% CBIZ, Inc. (g) 10/01/15 Encore Capital Group Inc (d) 07/01/20 Forestar Group, Inc. (d) 03/01/20 FXCM, Inc. (d) 06/15/18 GAIN Capital Holdings, Inc. (d) 12/01/18 Healthcare - 0.9% Emergent BioSolutions, Inc. (d) 01/15/21 Insulet Corp. (d) 06/15/19 Quidel Corp. (d) 12/15/20 VIVUS, Inc. (d)(g) 05/01/20 ABSOLUTE STRATEGIES FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Principal Security Description Rate Maturity Value Industrial - 1.5% $1,000,000 AAR Corp., Series B % 03/01/16 $ 1,055,000 Altra Industrial Motion Corp. 03/01/31 Echo Global Logistics, Inc. (d) 05/01/20 Fluidigm Corp. (d) 02/01/34 Griffon Corp. (d)(g) 01/15/17 Kaman Corp. (d)(g) 11/15/17 TTM Technologies, Inc. (d) 12/15/20 Information Technology - 1.9% Avid Technology, Inc. (d)(g) 06/15/20 GT Advanced Technologies, Inc. (d)(h) 12/15/20 inContact, Inc. (d)(g) 04/01/22 Interactive Intelligence Group, Inc. (d)(g) 06/01/20 Photronics, Inc. (d) 04/01/16 PROS Holdings, Inc. (d)(g) 12/01/19 Quantum Corp. (d) 11/15/17 Rudolph Technologies, Inc. (d)(g) 07/15/16 Materials - 0.9% Horsehead Holding Corp. (d) 07/01/17 Primero Mining Corp. 03/31/16 Silver Standard Resources, Inc. (d)(g) 02/01/33 Telecommunication Services - 1.8% Alaska Communications Systems Group, Inc. 05/01/18 Blucora, Inc. 04/01/19 Infinera Corp. (d) 06/01/18 InterDigital, Inc. (d) 03/15/16 j2 Global, Inc. (d) 06/15/29 Principal Security Description Rate Maturity Value $2,500,000 Vipshop Holdings, Ltd. (d) 1.50% 03/15/19 $3,187,500 Web.com Group, Inc. (d) 08/15/18 WebMD Health Corp. (d) 03/31/16 Utilities - 0.3% EnerNOC, Inc. (d)(g) 08/15/19 Total Corporate Convertible Bonds (Cost $177,910,104) Corporate Non-Convertible Bonds – 4.1% Consumer Discretionary – 1.0% Caesars Entertainment Resort Properties, LLC 10/01/20 Caleres, Inc. 05/15/19 HD Supply, Inc. 04/15/20 K Hovnanian Enterprises, Inc. 10/15/15 K Hovnanian Enterprises, Inc. 01/15/16 K Hovnanian Enterprises, Inc. 01/15/17 MGM Resorts International 07/15/15 Star Gas Partners LP / Star Gas Finance Co. 12/01/17 The Goodyear Tire & Rubber Co. 08/15/20 Consumer Staples – 1.0% Bumble Bee Holdings, Inc. (g) 12/15/17 Cenveo Corp. (g) 08/01/19 Convatec Healthcare 12/15/18 Fresenius US Finance II, Inc. (g) 07/15/15 Monitronics International, Inc. (d) 04/01/20 Energy - 0.3% Gastar Exploration, Inc. 05/15/18 Walter Energy, Inc. (g) 10/15/19 ABSOLUTE STRATEGIES FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Principal Security Description Rate Maturity Value Financial - 0.3% $1,742,000 iStar Financial,Inc. % 06/01/17 $ 1,900,957 Realogy Group, LLC (g) 01/15/20 Realogy Group, LLC / Realogy Co-Issuer Corp. (g) 04/15/19 Realogy Group, LLC / The Sunshine Group Florida, Ltd. (d)(g) 05/01/16 Industrial - 0.2% International Wire Group Holdings, Inc. (g) 10/15/17 Quality Distribution, LLC / QD Capital Corp. 11/01/18 Information Technology - 0.3% EarthLink Holdings Corp. 06/01/20 First Data Corp. (g) 08/15/20 Materials - 0.1% ArcelorMittal 08/05/15 Telecommunication Services - 0.9% Crown Media Holdings, Inc. 07/15/19 FairPoint Communicatio-ns, Inc. (g) 08/15/19 iHeartCommun-ications, Inc. 12/15/19 Level 3 Financing, Inc. 07/15/20 Nielsen Finance LLC / Nielsen Finance Co. (d) 10/01/20 Spanish Broadcasting System, Inc. (g) 04/15/17 Videotron, Ltd. 04/15/18 Windstream Services, LLC 11/01/17 Total Corporate Non-Convertible Bonds (Cost $57,221,084) Exchange Traded Note - 0.0% iPATH S&P id-Term Futures ETN (c)(d) Total Exchange Traded Note (Cost $948,087) Principal Security Description Rate Maturity Value Syndicated Loans - 0.8% $2,959,419 Arch Coal, Inc. (e) 6.25% 05/16/18 $2,046,438 Atlas Iron, Ltd. (e) 12/10/17 Energy Future Intermediate Holding Co., LLC (e) 06/19/16 HD Supply, Inc. (e) 06/28/18 WideOpenWest Finance, LLC (e) 07/17/17 Total Syndicated Loans (Cost $12,193,428) U.S. Government & Agency Obligations - 1.9% U.S. Treasury Securities - 1.9% U.S. Treasury Bill (j) 01/07/16 Total U.S. Government & Agency Obligations (Cost $24,976,250) Total Fixed Income Securities (Cost $284,204,639) Shares Security Description Strike Price Exp. Date Value Warrants - 0.0% Kinder Morgan, Inc. (c) $100.00 05/17 Total Warrants (Cost $881,162) Investment Companies – 12.7% SPDR S&P rust (a)(b)(d) Total Investment Companies (Cost $95,793,268) Principal Security Description Rate Maturity Value Short-Term Investments - 0.5% Commercial Paper (j) - 0.5% Arrow Electronics, Inc. 0.80% 07/09/15 Newell Rubbermaid, Inc. 0.75 07/14/15 Wyndham Worldwide Corp. 0.85 07/13/15 Total Commercial Paper (Cost $7,073,265) Total Short-Term Investments (Cost $7,073,265) Shares Security Description Value Money Market Funds – 6.6% JP Morgan 100% U.S. Treasury Money Market Fund Cap (e) JP Morgan U.S. Treasury Plus Money Market Fund (e) Total Money Market Funds (Cost $88,904,796) ABSOLUTE STRATEGIES FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Contracts Security Description Strike Price Exp. Date Value Purchased Options - 0.9% Call Options Purchased - 0.3% 75 Baker Hughes, Inc. $60.00 01/15 $ 47,250 CBOE Market Volatility 14.00 08/15 Market Vectors Gold Miners ETF 30.00 01/15 Market Vectors Gold Miners ETF 25.00 01/15 SanDisk Corp. 75.00 07/15 SPDR S&P 500 ETF 200.00 01/15 Total Call Options Purchased (Premiums Paid $4,162,314) Put Options Purchased - 0.6% 20 iShares Russell 2000 ETF $122.00 07/15 20 iShares Russell 2000 ETF 127.00 07/15 iShares Russell 2000 ETF 120.00 08/15 20 iShares Russell 2000 ETF 128.00 11/15 OmniVision Technologies, Inc. 25.00 09/15 89 OmniVision Technologies, Inc. 25.00 01/16 35 SPDR S&P 500 ETF 210.00 09/15 14 SPDR S&P 500 ETF 211.00 10/15 15 SPDR S&P 500 ETF 209.00 10/15 20 SPDR S&P 500 ETF 211.00 10/15 SPDR S&P 500 ETF 200.00 01/16 SPDR S&P 500 ETF 195.00 01/16 SPDR S&P 500 ETF 140.00 01/16 20 SPDR S&P MidCap 400 ETF 275.00 09/15 Total Put Options Purchased (Premiums Paid $14,699,666) Total Purchased Options (Premiums Paid $18,861,980) Total Long Positions – 76.0% (Cost $870,523,004)* Total Short Positions - (35.0)% (Cost $(505,477,483))* Total Written Options - (0.8)% (Premiums Received $(17,125,047))* Other Assets & Liabilities, Net – 59.8% Net Assets – 100.0% $ 1,350,589,515 ABSOLUTE STRATEGIES FUND SCHEDULE OF SECURITIES SOLD SHORT (Unaudited) JUNE 30, 2015 Shares Security Description Value Short Positions - (35.0)% Common Stock - (32.1)% Consumer Discretionary - (5.5)% American Airlines Group, Inc. $ Cabela's, Inc. CarMax, Inc. Carnival Corp. Cedar Fair LP Chuy's Holdings, Inc. Del Frisco's Restaurant Group, Inc. Domino's Pizza, Inc. Fastenal Co. Ford Motor Co. Fossil Group, Inc. Fox Factory Holding Corp. Genuine Parts Co. Harley-Davidson, Inc. JAKKS Pacific, Inc. Johnson Controls, Inc. Kate Spade & Co. lululemon athletica, Inc. M/I Homes, Inc. Mobileye NV Navistar International Corp. Netflix, Inc. Noodles & Co. Nordstrom, Inc. Panera Bread Co., Class A Polaris Industries, Inc. Rent-A-Center, Inc. Sears Holdings Corp. Tesla Motors, Inc. The Home Depot, Inc. The Priceline Group, Inc. Titan International, Inc. Ulta Salon Cosmetics & Fragrance, Inc. Under Armour, Inc., Class A Consumer Staples - (3.1)% Acorda Therapeutics, Inc. Albany Molecular Research, Inc. Amira Nature Foods, Ltd. Archer-Daniels-Midland Co. Array BioPharma, Inc. Ascent Capital Group, Inc., Class A B&G Foods, Inc. Carriage Services, Inc. Cenveo, Inc. Ctrip.com International, Ltd., ADR Darling Ingredients, Inc. Davidstea, Inc. Dean Foods Co. Depomed, Inc. Endologix, Inc. ExamWorks Group, Inc. General Mills, Inc. Haemonetics Corp. Healthways, Inc. Ingredion, Inc. Ironwood Pharmaceuticals, Inc. Keurig Green Mountain, Inc. Monster Worldwide, Inc. Shares Security Description Value Nutrisystem, Inc. $ Pacific Biosciences of California, Inc. Pilgrim's Pride Corp. Protalix BioTherapeutics, Inc. Sanderson Farms, Inc. Sirona Dental Systems, Inc. SodaStream International, Ltd. The Andersons, Inc. The Chefs' Warehouse, Inc. The Estee Lauder Cos., Inc. The Fresh Market, Inc. TreeHouse Foods, Inc. United Rentals, Inc. Energy - (2.6)% Bristow Group, Inc. Cheniere Energy, Inc. Clean Energy Fuels Corp. DCP Midstream Partners LP Energy Transfer Equity LP Energy XXI, Ltd. Enphase Energy, Inc. Ensco PLC, Class A Gastar Exploration, Inc. Helix Energy Solutions Group, Inc. JinkoSolar Holding Co., Ltd., ADR Kinder Morgan, Inc. MarkWest Energy Partners LP Renewable Energy Group, Inc. SunEdison, Inc. Weatherford International PLC Financial - (6.9)% Agricultural Bank of China, Ltd., Class H Altisource Residential Corp. REIT Banco Santander SA, ADR Bank of America Corp. Bank of China, Ltd., Class H Bank of Communications Co., Ltd., Class H CBIZ, Inc. China CITIC Bank Corp., Ltd., Class H China Construction Bank Corp., Class H China Merchants Bank Co., Ltd., Class H Citigroup, Inc. Consumer Portfolio Services, Inc. Deutsche Bank AG Encore Capital Group, Inc. Erste Group Bank AG Forestar Group, Inc. FXCM, Inc., Class A GAIN Capital Holdings, Inc. Grupo Financiero Banorte SAB de CV, Class O GSV Capital Corp. HCP, Inc. REIT Health Care REIT, Inc. ABSOLUTE STRATEGIES FUND SCHEDULE OF SECURITIES SOLD SHORT (Unaudited) JUNE 30, 2015 Shares Security Description Value Industrial & Commercial Bank of China, Ltd., Class H $ Intesa Sanpaolo SpA Kimco Realty Corp. REIT Nordea Bank AB OTP Bank PLC Swedbank AB, Class A UniCredit SpA World Acceptance Corp. Healthcare - (0.4)% Emergent BioSolutions, Inc. Insulet Corp. Quidel Corp. VIVUS, Inc. Industrial - (6.0)% AAR Corp. AGCO Corp. Altra Industrial Motion Corp. Atlas Copco AB, Class A Blount International, Inc. Caterpillar, Inc. Cemex SAB de CV, ADR Colfax Corp. Deere & Co. Delta Air Lines, Inc. Donaldson Co., Inc. Eaton Corp. PLC Echo Global Logistics, Inc. Emerson Electric Co. Fluidigm Corp. Fluor Corp. Garmin, Ltd. General Electric Co. Griffon Corp. Kaman Corp. Landstar System, Inc. MasTec, Inc. Norfolk Southern Corp. Oshkosh Corp. Sandvik AB Sensata Technologies Holding NV SKF AB, Class B Stoneridge, Inc. TAL International Group, Inc. Tennant Co. Tetra Tech, Inc. The Boeing Co. TTM Technologies, Inc. Valmont Industries, Inc. Wartsila OYJ Abp Information Technology - (4.6)% ACI Worldwide, Inc. Akamai Technologies, Inc. Alliance Data Systems Corp. Amber Road, Inc. Autodesk, Inc. Avid Technology, Inc. Computer Programs & Systems, Inc. Shares Security Description Value Cornerstone OnDemand, Inc. $ Cree, Inc. Demandware, Inc. Fortinet, Inc. inContact, Inc. Intel Corp. Interactive Intelligence Group, Inc. KLA-Tencor Corp. NetApp, Inc. Open Text Corp. Photronics, Inc. PROS Holdings, Inc. Quantum Corp. Rudolph Technologies, Inc. SanDisk Corp. Seagate Technology PLC VeriSign, Inc. Materials - (1.4)% American Vanguard Corp. Atlas Iron, Ltd. (i) CVR Partners LP FMC Corp. Horsehead Holding Corp. Mexichem SAB de CV Platform Specialty Products Corp. Potash Corp. of Saskatchewan, Inc. Rio Tinto PLC, ADR Silver Standard Resources, Inc. The Dow Chemical Co. The Mosaic Co. Telecommunication Services - (1.5)% Alaska Communications Systems Group, Inc. Blucora, Inc. DigitalGlobe, Inc. Frontier Communications Corp. Globalstar, Inc. Infinera Corp. InterDigital, Inc. j2 Global, Inc. Marketo, Inc. Pandora Media, Inc. RetailMeNot, Inc. TrueCar, Inc. Vipshop Holdings, Ltd., ADR Web.com Group, Inc. WebMD Health Corp. Yahoo!, Inc. YY, Inc., ADR Utilities - (0.1)% EnerNOC, Inc. Total Common Stock (Proceeds $(466,651,351)) ABSOLUTE STRATEGIES FUND SCHEDULE OF SECURITIES SOLD SHORT (Unaudited) JUNE 30, 2015 Shares Security Description Value Investment Companies - (2.9)% iShares 20+ Year Treasury Bond ETF $ iShares Russell 2000 ETF iShares U.S. Real Estate ETF SPDR Barclays High Yield Bond ETF SPDR S&P rust Total Investment Companies (Proceeds $(38,826,132)) Total Short Positions - (35.0)% (Proceeds $(505,477,483)) $ ABSOLUTE STRATEGIES FUND SCHEDULE OFCALL AND PUT OPTIONS WRITTEN(Unaudited) JUNE 30, 2015 Contracts Security Description Strike Price Exp. Date Value Written Options - (0.8)% Call Options Written - (0.2)% 3M Co. $ 01/16 $ Accenture PLC, Class A 01/16 American Airlines Group, Inc. 01/17 American Express Co. 01/16 American International Group, Inc. 01/16 American International Group, Inc. 01/16 Arch Coal, Inc. 07/15 Arch Coal, Inc. 08/15 Arch Coal, Inc. 10/15 Arch Coal, Inc. 10/15 Bank of America Corp. 01/16 Berkshire Hathaway, Inc., Class B 01/16 Citigroup, Inc. 01/16 Colgate-Palmolive Co. 01/16 Costco Wholesale Corp. 01/16 Gastar Exploration, Inc. 09/15 Gastar Exploration, Inc. 12/15 General Motors Co. 01/16 Google, Inc., Class C 01/16 Johnson & Johnson 01/16 JPMorgan Chase & Co. 01/16 Kohl's Corp. 01/16 Lowe's Cos., Inc. 01/16 McDonald's Corp. 01/16 Nike, Inc., Class B 01/16 Patterson Cos., Inc. 07/15 Schlumberger, Ltd. 01/16 SPDR S&P 500 ETF 01/16 The Home Depot, Inc. 01/16 The Sherwin-Williams Co. 01/16 Viacom, Inc., Class B 01/16 Walter Energy, Inc. 09/15 Walter Energy, Inc. 09/15 Contracts Security Description Strike Price Exp. Date Value (165) Walter Energy, Inc. $ 01/16 $ (110) Yum! Brands, Inc. 01/16 Total Call Options Written (Premiums Received $(2,993,201)) Put Options Written - (0.6)% Abbott Laboratories 01/16 Accenture PLC, Class A 01/16 American Airlines Group, Inc. 01/17 American Express Co. 01/16 American International Group, Inc. 01/17 Apple, Inc. 01/16 Bank of America Corp. 01/16 Bed Bath & Beyond, Inc. 01/16 Berkshire Hathaway, Inc., Class B 01/16 CarMax, Inc. 01/16 Corning, Inc. 01/16 CVS Health Corp. 01/16 Ensco PLC 01/16 Expeditors International of Washington, Inc. 01/16 Express Scripts Holding Co. 01/16 General Electric Co. 01/16 Google, Inc., Class C 01/16 Halliburton Co. 01/16 Harley-Davidson, Inc. 01/16 International Business Machines Corp. 01/16 iShares Russell 2000 ETF 07/15 iShares Russell 2000 ETF 11/15 Jacobs Engineering Group, Inc. 07/15 JPMorgan Chase & Co. 01/16 Kohl's Corp. 01/16 Kohl's Corp. 01/16 Kohl's Corp. 01/16 National Oilwell Varco, Inc. 01/16 QUALCOMM, Inc. 01/16 Quanta Services, Inc. 08/15 Schlumberger, Ltd. 01/16 ABSOLUTE STRATEGIES FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN (Unaudited) JUNE 30, 2015 Contracts Security Description Strike Price Exp. Date Value SPDR S&P 500 ETF $ 09/15 $ SPDR S&P 500 ETF 10/15 SPDR S&P 500 ETF 10/15 SPDR S&P 500 ETF 10/15 SPDR S&P 500 ETF 01/16 SPDR S&P MidCap 400 ETF 09/15 Sprint Corp. 01/16 Target Corp. 01/16 The Bank of New York Mellon Corp. 01/16 The Boeing Co. 01/16 The Coca-Cola Co. 01/16 The Walt Disney Co. 01/16 Time Warner, Inc. 01/16 United Parcel Service, Inc., Class B 01/16 Verizon Communications, Inc. 01/16 Viacom, Inc., Class B 01/16 Walgreens Boots Alliance, Inc. 01/16 Wal-Mart Stores, Inc. 01/16 Wells Fargo & Co. 01/16 Total Put Options Written (Premiums Received $(14,131,846)) Total Written Options - (0.8)% (Premiums Received $(17,125,047)) $ ABSOLUTE STRATEGIES FUND NOTES TO SCHEDULES OF INVESTMENTS, SECURITIES SOLD SHORT AND CALL AND PUT OPTIONS WRITTEN (Unaudited) JUNE 30, 2015 ADR American Depositary Receipt ETF Exchange Traded Fund ETN Exchange Traded Note LLC Limited Liability Company LP Limited Partnership PLC Public Limited Company REIT Real Estate Investment Trust (a) Subject to call option written by the Fund. (b) Subject to put option written by the Fund. (c) Non-income producing security. (d) All or a portion of this security is held as collateral for securities sold short. (e) Variable rate security. Rate presented is as of June 30, 2015. (f) Debt obligation initially issued at one coupon rate which converts to higher coupon rate at a specified date. Rate presented is as of June 30, 2015. (g) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $78,435,335 or 5.8% of net assets. (h) Security is currently in default and is on scheduled interest or principal payment. (i) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $11,830 or 0.0% of net assets. (j) Rate presented is yield to maturity. At June 30, 2015, the Fund held the following credit default swap agreements: Credit Default Swaps – Buy ProtectionA Credit Default Swaps - Buy Protection Counterparty Reference Entity / Obligation Pays Rate Termination Date Credit Spread as of 6/30/15(1) Notional Amount Net Unrealized Depreciation Goldman Sachs & Co. Carnival Corp, 6.65%, 01/15/28 1.00% 03/20/20 0.45% $ $ ) Goldman Sachs & Co. Dow Chemical Co., 7.38%, 11/01/29 03/20/20 ) BNP Paribas Dow Chemical Co., 7.38%, 11/01/29 03/20/20 ) Goldman Sachs & Co. Eastman Chemical Co., 7.60%, 02/01/27 06/20/20 ) Goldman Sachs & Co. GATX CORP, 6.00%, 02/15/18 09/20/20 BNP Paribas Host Hotels & Resorts, Inc., 4.75%, 03/01/23 09/20/20 ) BNP Paribas Macy's Retail Holding's, Inc., 7.45%, 07/15/17 06/20/20 BNP Paribas Ryder System, Inc., 6.95%, 12/01/25 09/20/20 $ ) (1) Credit spreads are an indication of the seller’s performance risk, related to the likelihood of a credit event occurring that would require a seller to make payment to a buyer. Credit spreads are used to determine the value of swap contracts and reflect the cost of buying/selling protection, which may include upfront payments made to enter into the contract. At June 30, 2015, the Fund held the following futures contracts: Contracts Type Expiration Date Notional Contract Value Net Unrealized Appreciation (Depreciation) 75 Silver Future 09/30/15 $ $ ) ) NASDAQ 100 Emini Future 09/18/15 ) ) Russell 2000 Mini Future 09/18/15 ) ) S&P 500 Emini Future 09/22/15 ) ) U.S. 10-year Note Future 09/30/15 ) ) ) U.S. 5-year Note Future 10/05/15 ) ) $ ) $ AFA *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the ABSOLUTE STRATEGIES FUND NOTES TO SCHEDULES OF INVESTMENTS, SECURITIES SOLD SHORT AND CALL AND PUT OPTIONS WRITTEN (Unaudited) JUNE 30, 2015 Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of June 30, 2015. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financial - - Healthcare - - Industrial - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Preferred Stock Information Technology - - Telecommunication Services - - Asset Backed Obligations - - Corporate Convertible Bonds - Corporate Non-Convertible Bonds - - Exchange Traded Note - - Syndicated Loans - - U.S. Government & Agency Obligations - - Money Market Funds - Warrants - - Investment Companies - - Commercial Paper - - Money Market Funds - - Purchased Options - Total Investments At Value $ Other Financial Instruments** Credit Default Swaps - - Futures - - Total Other Financial Instruments** - Total Assets $ Liabilities Securities Sold Short Common Stock $ ) $ - $ ) $ ) Investment Companies ) - - ) Total Securities Sold Short $ ) $ - $ ) $ ) Other Financial Instruments** Written Options ) - - ) Credit Default Swaps - ) - ) Futures ) - - ) Total Other Financial Instruments** $ ) $ ) $ - $ ) Total Liabilities $ ) $ ) $ ) $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments and Schedule of Securities Sold Short, such as credit default swaps and futures, which are valued at the unrealized appreciation (depreciation) of the instrument. Written options are reported at their market value at period end. ABSOLUTE STRATEGIES FUND NOTES TO SCHEDULES OF INVESTMENTS, SECURITIES SOLD SHORT AND CALL AND PUT OPTIONS WRITTEN (Unaudited) JUNE 30, 2015 The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value. Corporate Convertible Bonds Common Stock Balance as of 03/31/15 $ $ - Transfers In / (Out) - ) Balance as of 06/30/15 $ $ ) Net change in unrealized appreciation / (depreciation) from investments held as of 06/30/15 $ - $ The Fund utilizes the end of period methodology when determining transfers in or out of the Level 3 category. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1 and Level 2 for the period ended June 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. BECK, MACK & OLIVER INTERNATIONAL FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Shares Security Description Value Common Stock - 83.2% Bermuda - 3.7% Enstar Group, Ltd. (a) $ Brazil - 4.7% GP Investments, Ltd., BDR (a) Canada - 5.1% Fairfax Financial Holdings, Ltd. Lone Pine Resources Canada, Ltd., Class A (a)(b) Lone Pine Resources, Inc., Common Class (a)(b) Slate Office REIT Chile - 1.7% Coca-Cola Embonor SA, B Shares China - 7.3% Greatview Aseptic Packaging Co., Ltd. Colombia - 0.7% Petroamerica Oil Corp. (a) Cyprus - 1.5% Secure Property Development & Investment PLC (a) Hong Kong - 11.2% First Pacific Co., Ltd. Genting Hong Kong, Ltd. Phoenix Satellite Television Holdings, Ltd. India - 10.4% Dewan Housing Finance Corp., Ltd. Fairfax India Holdings Corp. (a) NIIT, Ltd. (a) Indonesia - 8.1% Bank Pan Indonesia Tbk PT (a) Media Nusantara Citra Tbk PT Panin Financial Tbk PT (a) Japan - 1.4% Fanuc Corp. Jordan - 2.0% Arab Bank PLC Mexico - 3.1% Coca-Cola Femsa S.A.B. de C.V., ADR $ Fomento Economico Mexicano S.A.B. de C.V., ADR Shares Security Description Value Norway - 2.6% Oslo Bors VPS Holding ASA Philippines - 1.1% Cosco Capital, Inc. Russian Federation - 4.6% Tarkett SA Spain - 2.3% Grifols SA Switzerland - 9.1% Dufry AG (a) Nestle SA United States - 2.6% BBA Aviation PLC Total Common Stock (Cost $47,013,625) Preferred Stock - 0.3% United States - 0.3% Earlyshares.com, Inc., Class A (a)(b)(c) (Cost $200,000) Shares/Principal Description Value Private Equity Fund - 5.0% Brazil - 0.7% Nucleo Capital Equity Fund, LLC (a)(d) India - 0.4% $ Bharat Investors, LP (a)(e) United States - 3.9% Brightwood Capital Fund III-U, LP (a)(b)(f) Brightwood Switch SPV, LP (a)(b)(g)(h) Total Private Equity Fund (Cost $2,150,203) BECK, MACK & OLIVER INTERNATIONAL FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Shares Description Value Investment Companies - 3.4% Carlyle GMS Finance, Inc. (a)(b)(i) $ DWS Vietnam Fund, Ltd. (a) Total Investment Companies (Cost $2,014,123) Total Investments - 91.9% $ (Cost $51,377,951)* Other Assets & Liabilities, Net – 8.1% $ ADR American Depositary Receipt LLC Limited Liability Company LP Limited Partnership PLC Public Limited Company REIT Real Estate Investment Trust (a) Non-income producing security. (b) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $3,525,586 or 5.8% of net assets. (c) Private preferred stock purchased on 06/21/13. The preferred shares have the right to receive dividends when, as and if declared by the Board of Trustees. Preferred shares hold rights to convert to shares of Common Stock. Illiquid investment in which redemptions are not accepted. No unfunded commitments as of June 30, 2015. (d) Private equity fund purchased on 08/01/12 that invests in a master fund which invests primarily in Brazilian companies. Redemptions may be made on the last business day of each month with three months written notice. No unfunded commitments as of June 30, 2015. (e) Private equity fund purchased on 03/08/13 that invests in Unitech Corporate Parks PLC. Redemptions may be made on the last day of each calendar quarter upon 60 days written notice. No unfunded commitments as of June 30, 2015. (f) Private equity fund purchased on 12/16/13 that invests in secured loans of leveraged companies organized and located in the United States. Illiquid investment in which redemptions are not accepted. Cost of investment at June 30, 2015 is $275,000. Unfunded commitments of $225,000 as of June 30, 2015. (g) Private equity fund purchased on 02/21/12 that invests in Switch Communications Group, LLC. Illiquid investment in which redemptions are not accepted. Cost of investment at June 30, 2015 is $1,200,000. No unfunded commitments as of June 30, 2015. (h) Affiliate. (i) Business development company purchased on 06/05/13 that invests in first lien senior secured and unitranche loans to private U.S. middle market companies that are, in many cases, controlled by private investment firms. Illiquid investment in which redemptions are not accepted. Cost of investment at June 30, 2015 is $910,102. Unfunded commitments of $1,477,199 as of June 30, 2015. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ An affiliate is an entity in which the Fund has ownership of at least 5% of the voting securities.Transactions during the period with affiliates were as follows: Private Equity Fund Brightwood Switch SPV, LP Balance 03/31/15 Shares/Principal $ Cost $ Value $ Gross Additions Shares/Principal - Cost $ - Gross Reductions Shares/Principal - Cost $ - Proceeds $ - Balance 06/30/15 Shares/Principal $ Cost $ Value $ Realized gain/(loss) $ - Investment Income $ - BECK, MACK & OLIVER INTERNATIONAL FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 As of June 30, 2015, the Beck, Mack & Oliver International Fund had the following forward currency contracts outstanding: Counterparty Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation/(Depreciation) Barclays Capital, Inc. ) European Union Euro 11/9/2015 $ $ ) Hong Kong Dollar 7/20/2015 ) ) Indonesian Rupiah 9/2/2015 ) Indian Rupee 11/9/2015 ) ) Indian Rupee 11/9/2015 ) ) Japanese Yen 7/7/2015 ) Philippines Peso 12/29/2015 ) ) Swiss Franc 7/7/2015 ) BNY Brokerage, Inc. ) Brazilian Real 10/2/2015 ) ) Canadian Dollars 9/21/2015 ) ) European Union Euro 8/11/2015 ) Indian Rupee 10/6/2015 ) ) Norwegian Krone 9/23/2015 ) Citigroup Global Markets, Inc. ) Chilean Peso 10/2/2015 ) Brazilian Real 10/26/2015 ) Malaysian Ringgit 7/7/2015 Malaysian Ringgit 7/7/2015 ) ) ) Norwegian Krone 11/27/2015 Mellon Bank, N.A. ) European Union Euro 7/8/2015 $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of June 30, 2015. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Bermuda $ $ - $ - $ Brazil - - Canada - Chile - - China - - Colombia - - Cyprus - - Hong Kong - - India - - Indonesia - - BECK, MACK & OLIVER INTERNATIONAL FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Level 1 Level 2 Level 3 Total Japan $ $ - $ - $ Jordan - - Mexico - - Norway - - Philippines - - Russian Federation - - Spain - - Switzerland - - United States - - Preferred Stock United States - - Private Equity Fund Brazil - - India - - United States - - Investment Companies - Total Investments At Value $ Other Financial Instruments ** Forward Currency Contracts - - Total Assets $ Liabilities Other Financial Instruments ** Forward Currency Contracts - ) - ) Total Liabilities $ - $ ) $ - $ ) **Other Financial Instruments are derivatives not reflected in the Schedule of Investments, such as forward currency contracts, which are valued at the unrealized appreciation/depreciation at period end. The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value. Common Stock Preferred Stock Private Equity Funds Investment Companies Balance as of 03/31/15 $ Purchases - - Sales - - ) - Realized gain - - - Change in unrealized appreciation/(depreciation) - ) Balance as of 06/30/15 $ Net change in unrealized appreciation/(depreciation) from investmentsheld as of 06/30/15 $ $ - $ $ ) The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended June 30, 2015. BECK, MACK & OLIVER INTERNATIONAL FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Significant unobservable valuation inputs for material Level 3 investments as of June 30, 2015, are as follows: Investments in Securities Fair Value at 06/30/15 Valuation Technique(s) Unobservable Input Range as of 06/30/15 Weighted Average as of 06/30/15 Private Equity Funds – United States Brightwood Switch SPV, LP Market Comparables EV/EBITDA Multiple(1) 12.25x – 12.75x NFY EBITDA projection of $106.4mm (or EV of $1,372.5mm - $1,428.5mm and equity value of $1,135.4mm – $1,191.4mm) Not applicable. (1) Significant unobservable inputs used in the fair value measurement included enterprise value (EV) to earnings before interest, taxes, depreciation and amortization (EBITDA) ratio. A significant change in the EV/EBITDA Multiple ratio may result in a similar significant change in the fair value measurement. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. BECK, MACK & OLIVER PARTNERS FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Shares Security Description Value Common Stock - 88.4% Consumer Staples - 0.6% Crimson Wine Group, Ltd. (a) $ Energy - 21.8% Bristow Group, Inc. Devon Energy Corp. Encana Corp. Matador Resources Co. (a) National Oilwell Varco, Inc. Noble Corp. PLC San Juan Basin Royalty Trust Subsea 7 SA, ADR (a) Financials - 34.0% American Express Co. Apollo Global Management, LLC Boulevard Acquisition Corp. (a) Brookfield Asset Management, Inc., Class A Enstar Group, Ltd. (a) Homefed Corp. (a) JPMorgan Chase & Co. Leucadia National Corp. PICO Holdings, Inc. (a) RenaissanceRe Holdings, Ltd. U.S. Bancorp Healthcare - 10.9% Abbott Laboratories Baxter International, Inc. Grifols SA, ADR Laboratory Corp. of America Holdings (a) Industrials - 9.3% Chicago Bridge & Iron Co. NV Dover Corp. Fluor Corp. Technology - 11.8% Google, Inc., Class C (a) International Business Machines Corp. QUALCOMM, Inc. Total Common Stock (Cost $103,009,475) Value Total Investments - 88.4% (Cost $103,009,475)* $ Other Assets & Liabilities, Net – 11.6% Net Assets – 100.0% $ ADR American Depositary Receipt LLC Limited Liability Company PLC Public Limited Company (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2015. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock. Refer to this Schedule of Investments for a further breakout of each security by industry. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended June 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. LMCG GLOBAL MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Shares Security Description Value Long Positions - 101.0% Common Stock (a) - 93.5% Australia - 1.1% Coca-Cola Amatil, Ltd. $ Newcrest Mining, Ltd. (b) Austria - 0.4% OMV AG Belgium - 0.5% Delhaize Group SA Bermuda - 2.2% Endurance Specialty Holdings, Ltd. Everest Re Group, Ltd. Maiden Holdings, Ltd. Curacao - 0.7% Orthofix International NV (b) Denmark - 1.2% DSV A/S Schouw & Co. Finland - 0.6% Neste Oyj France - 2.8% Christian Dior SE Eiffage SA Groupe Fnac (b) Renault SA Rexel SA Germany - 4.6% Brenntag AG Daimler AG Fresenius SE & Co. KGaA METRO AG MTU Aero Engines AG Rheinmetall AG Takkt AG United Internet AG Hong Kong - 0.5% Orient Overseas International, Ltd. Italy - 0.6% Buzzi Unicem SpA Japan - 11.2% Alps Electric Co., Ltd. Aoyama Trading Co., Ltd. Electric Power Development Co., Ltd. Shares Security Description Value Fuji Machine Manufacturing Co., Ltd. $ Fujitsu, Ltd. Kintetsu World Express, Inc. Konica Minolta, Inc. Kyodo Printing Co., Ltd. Mitsubishi Gas Chemical Co, Inc. Murata Manufacturing Co., Ltd. Nikkiso Co., Ltd. Nisshin Steel Co., Ltd. (b) NTT Data Corp. OKUMA Corp. Sumitomo Corp. TDK Corp. Toho Holdings Co., Ltd. Tokyo Gas Co., Ltd. Ushio, Inc. Luxembourg - 0.6% Eurofins Scientific SE Netherlands - 1.1% Arcadis NV TKH Group NV, SDR Norway - 2.1% Atea ASA Austevoll Seafood ASA Det Norske Oljeselskap ASA (b) Yara International ASA Portugal - 0.6% Semapa-Sociedade de Investimento e Gestao, SGPS, SA Puerto Rico - 1.2% First BanCorp. (b) Popular, Inc. (b) Spain - 1.2% Distribuidora Internacional de Alimentacion SA Gas Natural SDG SA Sweden - 1.8% Indutrade AB Securitas AB, Class B Volvo AB, Class B Switzerland - 1.2% Lonza Group AG Swiss Life Holding AG (b) LMCG GLOBAL MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Shares Security Description Value United Kingdom - 5.2% Ashtead Group PLC $ Countrywide PLC Great Portland Estates PLC REIT Halfords Group PLC Imperial Tobacco Group PLC Land Securities Group PLC REIT Marks & Spencer Group PLC Tullett Prebon PLC Unilever NV, SDR United States - 52.1% Achillion Pharmaceuticals, Inc. (b) Alaska Air Group, Inc. AMN Healthcare Services, Inc. (b) Argan, Inc. Atlas Air Worldwide Holdings, Inc. (b) Atwood Oceanics, Inc. Avnet, Inc. Banc of California, Inc. Black Box Corp. Blount International, Inc. (b) Centene Corp. (b) Chemtura Corp. (b) Commercial Metals Co. Convergys Corp CoreLogic, Inc. (b) DineEquity, Inc. Douglas Dynamics, Inc. DST Systems, Inc. Emergent BioSolutions, Inc. (b) Ennis, Inc. ePlus, Inc. (b) Euronet Worldwide, Inc. (b) Express, Inc. (b) Foot Locker, Inc. FutureFuel Corp. Gigamon, Inc. (b) Greatbatch, Inc. (b) Heartland Financial USA, Inc. Heidrick & Struggles International, Inc. HollyFrontier Corp. Insight Enterprises, Inc. (b) Inteliquent, Inc. INTL. FCStone, Inc. (b) Intrawest Resorts Holdings, Inc. (b) Isle of Capri Casinos, Inc. (b) K12, Inc. (b) KBR, Inc. Leidos Holdings, Inc. Liberty Interactive Corp. QVC Group, Class A (b) Shares Security Description Value Liberty Ventures, Class A (b) $ Lionbridge Technologies, Inc. (b) MacroGenics, Inc. (b) ManpowerGroup, Inc. MarketAxess Holdings, Inc. Marriott Vacations Worldwide Corp. Merit Medical Systems, Inc. (b) Monster Worldwide, Inc. (b) MYR Group, Inc. (b) NeuStar, Inc., Class A (b) OraSure Technologies, Inc. (b) PAREXEL International Corp. (b) PBF Energy, Inc., Class A Portola Pharmaceuticals, Inc. (b) Premier, Inc., Class A (b) Reinsurance Group of America, Inc. Resources Connection, Inc. REX American Resources Corp. (b) RR Donnelley & Sons Co. Sagent Pharmaceuticals, Inc. (b) Sanmina Corp. (b) Schweitzer-Mauduit International, Inc. Select Comfort Corp. (b) Skechers U.S.A., Inc., Class A (b) Spirit AeroSystems Holdings, Inc., Class A (b) Tech Data Corp. (b) Telephone & Data Systems, Inc. The Ryland Group, Inc. Trinity Industries, Inc. TTM Technologies, Inc. (b) United Community Banks, Inc. VASCO Data Security International, Inc. (b) Voya Financial, Inc. Wabash National Corp. (b) Walker & Dunlop, Inc. (b) Western Refining, Inc. Wilshire Bancorp, Inc. Total Common Stock (Cost $62,968,312) Total Equity Securities (Cost $62,968,312) Money Market Fund - 7.5% Dreyfus Treasury Prime Cash Management, 0.00% (c) (Cost $5,295,375) LMCG GLOBAL MARKET NEUTRAL FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Value Total Long Positions - 101.0% $ (Cost $68,263,687)* Total Short Positions - (93.4)% ) (Proceeds $(66,928,975))* Other Assets & Liabilities, Net – 92.4% Net Assets – 100.0% $ LMCG GLOBAL MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Unaudited) JUNE 30, 2015 Shares Security Description Value Short Positions - (93.4)% Common Stock - (93.4)% Austria - (1.1)% ams AG $ Conwert Immobilien Invest SE Belgium - (0.6)% bpost SA Bermuda - (1.3)% Golar LNG, Ltd. Signet Jewelers, Ltd. France - (3.3)% Alstom SA Eramet Korian-Medica Nexans SA Unibail-Rodamco SE REIT Vallourec SA Germany - (5.4)% AIXTRON SE Aurelius AG Beiersdorf AG Bertrandt AG Bilfinger SE Gerry Weber International AG HUGO BOSS AG KWS Saat SE Nordex SE Salzgitter AG Hong Kong - (1.2)% Cheung Kong Infrastructure Holdings, Ltd. CLP Holdings, Ltd. Italy - (1.1)% Atlantia SpA Cementir Holding SpA Japan - (11.6)% Coca-Cola East Japan Co., Ltd. Daiseki Co., Ltd. F@N Communications, Inc. Fancl Corp. Fuji Kyuko Co., Ltd. House Foods Group, Inc. Kakaku.com, Inc. Kansai Paint Co., Ltd. Mitsubishi Motors Corp. Shares Security Description Value MonotaRO Co., Ltd. $ Nidec Corp. Nissan Chemical Industries, Ltd. Nissin Foods Holdings Co., Ltd. Nissin Kogyo Co., Ltd. Obayashi Corp. OBIC Business Consultants, Ltd. Ono Pharmaceutical Co., Ltd. Shimizu Corp. Unicharm Corp. Netherlands - (1.3)% ASM International NV ASML Holding NV New Zealand - (0.5)% Ryman Healthcare, Ltd. Norway - (0.6)% Marine Harvest ASA Spain - (0.6)% Zardoya Otis SA Sweden - (1.7)% AF AB Lundin Petroleum AB Saab AB, Class B Switzerland - (2.4)% ABB, Ltd. Basilea Pharmaceutica Flughafen Zuerich AG Sonova Holding AG United Kingdom - (6.3)% ASOS PLC AVEVA Group PLC BHP Billiton PLC Dixons Carphone PLC ICAP PLC Petrofac, Ltd. Rotork PLC RSA Insurance Group PLC SuperGroup PLC Telecom Plus PLC Tullow Oil PLC United States - (54.4)% Acacia Research Corp. Air Methods Corp. AK Steel Holding Corp. Arthur J. Gallagher & Co. LMCG GLOBAL MARKET NEUTRAL FUND SCHEDULE OF SECURITIES SOLD SHORT (Unaudited) JUNE 30, 2015 Shares Security Description Value Artisan Partners Asset Management, Inc., Class A $ Belden, Inc. BioCryst Pharmaceuticals, Inc. BioDelivery Sciences International, Inc. BioScrip, Inc. Brown & Brown, Inc. C&J Energy Services, Ltd. Cabela's, Inc. Carpenter Technology Corp. Cheniere Energy, Inc. Choice Hotels International, Inc. Chuy's Holdings, Inc. CLARCOR, Inc. Cornerstone OnDemand, Inc. CoStar Group, Inc. Covanta Holding Corp. CVB Financial Corp. Del Frisco's Restaurant Group, Inc. Electronics For Imaging, Inc. Endologix, Inc. EnPro Industries, Inc. Equinix, Inc. REIT Ethan Allen Interiors, Inc. Finisar Corp. First Financial Bankshares, Inc. Generac Holdings, Inc. GenMark Diagnostics, Inc. Greenhill & Co., Inc. Healthcare Services Group, Inc. Herman Miller, Inc. Horsehead Holding Corp. Huron Consulting Group, Inc. Independent Bank Corp. Internap Corp. Krispy Kreme Doughnuts, Inc. Las Vegas Sands Corp. Louisiana-Pacific Corp. Marketo, Inc. Mattress Firm Holding Corp. Mercury General Corp. Meridian Bioscience, Inc. MobileIron, Inc. ORBCOMM, Inc. Owens & Minor, Inc. Pier 1 Imports, Inc. Ply Gem Holdings, Inc. Power Solutions International, Inc. PROS Holdings, Inc. Proto Labs, Inc. Puma Biotechnology, Inc. Raven Industries, Inc. RCS Capital Corp. Ruckus Wireless, Inc. Shares Security Description Value Sabre Corp. $ Seattle Genetics, Inc. ServiceSource International, Inc. Silicon Graphics International Corp. Sprint Corp. STAAR Surgical Co. Stewart Information Services Corp. Synergy Resources Corp. Texas Capital Bancshares, Inc. TG Therapeutics, Inc. The Bancorp, Inc. The Spectranetics Corp. Tuesday Morning Corp. UMB Financial Corp. UTi Worldwide, Inc. Valmont Industries, Inc. Varonis Systems, Inc. ViaSat, Inc. Vince Holding Corp. Westamerica Bancorporation Westmoreland Coal Co. XPO Logistics, Inc. Zillow Group, Inc., Class A Total Common Stock (Proceeds $(66,928,975)) Total Short Positions - (93.4)% (Proceeds $(66,928,975)) $ LMCG GLOBAL MARKET NEUTRAL FUND NOTES TO SCHEDULES OF INVESTMENTS AND SECURITIES SOLD SHORT (Unaudited) JUNE 30, 2015 PLC Public Limited Company REIT Real Estate Investment Trust SDR Swedish Depositary Receipt (a) All or a portion of these securities are held as collateral for securities sold short. (b) Non-income producing security. (c) Variable rate security. Rate presented is as of June 30, 2015. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and liabilities as of June 30, 2015. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Australia $ - $ $ - $ Austria - - Belgium - - Bermuda - - Curacao - - Denmark - - Finland - - France - - Germany - - Hong Kong - - Italy - - Japan - - Luxembourg - - Netherlands - - Norway - - Portugal - - Puerto Rico - - Spain - - Sweden - - Switzerland - - United Kingdom - - United States - - Money Market Fund - - Total Investments At Value $ $ $ - $ Total Assets $ Level 1 Level 2 Level 3 Total Liabilities Securities Sold Short Common Stock Austria $ - $ $ - $ Belgium - - Bermuda - - France - - Germany - - Hong Kong - - Italy - - Japan - - Netherlands - - New Zealand - - Norway - - Spain - - Sweden - - Switzerland - - United Kingdom - - United States - - Total Securities Sold Short $ $ $ - $ Total Liabilities $ $ $ - $ The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended June 30, 2015. At June 30, 2015, foreign securities representing the following percentage of net assets of the Fund were fair valued by independent pricing services and are classified as using Level 2 inputs within the valuation inputs disclosure on the Fund’s Schedule of Investments: LMCG Global Market Neutral Fund Long Securities 37.40% Short Securities (37.67)% THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. LMCG GLOBAL MULTICAP FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Shares Security Description Value Common Stock - 90.9% Australia - 1.0% Independence Group NL $ Scentre Group REIT South32, Ltd. (a) Austria - 0.2% 99 Oesterreichische Post AG Belgium - 1.1% 54 Ackermans & van Haaren NV Anheuser-Busch InBev NV Bermuda - 0.4% Validus Holdings, Ltd. Brazil - 0.3% Fibria Celulose SA Canada - 1.6% Canadian National Railway Co. Goldcorp, Inc. Intact Financial Corp. China - 1.5% Bank of China, Ltd., Class H China Railway Group, Ltd. Class H Tencent Holdings, Ltd. Denmark - 1.1% DSV A/S 77 NKT Holding A/S Royal Unibrew A/S France - 2.6% BNP Paribas SA Sanofi TOTAL SA Vinci SA Germany - 4.5% 77 Allianz SE BASF SE Bayer AG Daimler AG Freenet AG SAP SE Siemens AG Shares Security Description Value Hong Kong - 0.7% China Mobile, Ltd. $ Dah Sing Financial Holdings, Ltd. India - 0.4% Reliance Industries, Ltd., GDR (b) Indonesia - 0.2% Bank Negara Indonesia Persero Tbk PT Ireland - 0.6% Fly Leasing, Ltd., ADR Smurfit Kappa Group PLC Italy - 1.4% Enel SpA ENI SpA Intesa Sanpaolo SpA Japan - 6.0% Aoyama Trading Co., Ltd. Honda Motor Co., Ltd. Hoya Corp. Kawasaki Kisen Kaisha, Ltd. Keihin Corp. KYORIN Holdings, Inc. Mitsubishi UFJ Financial Group, Inc. Mitsui Engineering & Shipbuilding Co., Ltd. NS Solutions Corp. Obic Co., Ltd. Sumitomo Electric Industries, Ltd. Toray Industries, Inc. Toyota Motor Corp. Yamaha Corp. Malta - 0.3% 99 Unibet Group PLC, SDR Mexico - 0.3% America Movil SAB de CV, Class L Singapore - 0.6% Singapore Press Holdings, Ltd. South Africa - 0.4% Liberty Holdings, Ltd. South Korea - 1.3% 23 Hyundai Motor Co. Industrial Bank of Korea 70 KT&G Corp. 7 Samsung Electronics Co., Ltd. SK Hynix, Inc. LMCG GLOBAL MULTICAP FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Shares Security Description Value Spain - 0.6% Banco Santander SA $ Sweden - 1.1% Investor AB, Class B Wihlborgs Fastigheter AB Switzerland - 2.0% 14 Helvetia Holding AG Nestle SA Wolseley PLC Taiwan - 1.2% China Life Insurance Co., Ltd. Hon Hai Precision Industry Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. Uni-President Enterprises Corp. United Kingdom - 5.5% Berkeley Group Holdings PLC BHP Billiton PLC BP PLC British American Tobacco PLC Close Brothers Group PLC GlaxoSmithKline PLC Howden Joinery Group PLC HSBC Holdings PLC Royal Dutch Shell PLC, Class B Taylor Wimpey PLC Whitbread PLC United States - 54.0% Abbott Laboratories AES Corp. Agilent Technologies, Inc. AGL Resources, Inc. 68 Akamai Technologies, Inc. (a) Align Technology, Inc. (a) Allegheny Technologies, Inc. Altera Corp. 35 Amazon.com, Inc. (a) American Eagle Outfitters, Inc. AmerisourceBergen Corp. Amsurg Corp. (a) Apache Corp. Apple, Inc. 68 athenahealth, Inc. (a) 46 BlackRock, Inc. Cadence Design Systems, Inc. (a) Capital One Financial Corp. Caterpillar, Inc. Shares Security Description Value 93 Charles River Laboratories International, Inc. (a) $ 76 Chevron Corp. Cisco Systems, Inc. Comerica, Inc. Community Health Systems, Inc. (a) Corporate Office Properties Trust REIT Danaher Corp. Darling Ingredients, Inc. (a) Dealertrack Technologies, Inc. (a) 96 Diamondback Energy, Inc. (a) Dick's Sporting Goods, Inc. Diebold, Inc. EMC Corp. Emerson Electric Co. Evercore Partners, Inc., Class A Fifth Third Bancorp Generac Holdings, Inc. (a) General Electric Co. Gilead Sciences, Inc. 35 Google, Inc., Class A (a) Heartland Payment Systems, Inc. Hexcel Corp. 22 Intercept Pharmaceuticals, Inc. (a) International Paper Co. Investors Bancorp, Inc. ITT Corp. JPMorgan Chase & Co. Korn/Ferry International Las Vegas Sands Corp. Lithia Motors, Inc., Class A Marsh & McLennan Cos., Inc. 50 Martin Marietta Materials, Inc. MasterCard, Inc., Class A MAXIMUS, Inc. Merck & Co., Inc. Micron Technology, Inc. (a) Microsoft Corp. Oracle Corp. PAREXEL International Corp. (a) PepsiCo, Inc. Pfizer, Inc. 48 Pioneer Natural Resources Co. Portland General Electric Co. QUALCOMM, Inc. Regal-Beloit Corp. Rice Energy, Inc. (a) 78 Rockwell Automation, Inc. 94 SanDisk Corp. Schlumberger, Ltd. Sensient Technologies Corp. Shutterfly, Inc. (a) Sotheby's Spectra Energy Corp. LMCG GLOBAL MULTICAP FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 Shares Security Description Value State Street Corp. $ SunTrust Banks, Inc. Synchronoss Technologies, Inc. (a) Sysco Corp. Tenet Healthcare Corp. (a) The Advisory Board Co. (a) The Dow Chemical Co. 45 The Goldman Sachs Group, Inc. The Interpublic Group of Cos., Inc. 67 The Ultimate Software Group, Inc. (a) 46 Towers Watson & Co., Class A United Natural Foods, Inc. (a) United Technologies Corp. Unum Group USG Corp. (a) Vantiv, Inc., Class A (a) Wells Fargo & Co. 93 Williams-Sonoma, Inc. Xcel Energy, Inc. Xerox Corp. Zions Bancorp. Total Common Stock (Cost $1,623,390) Shares Security Description Rate Value Preferred Stock - 0.3% Brazil - 0.3% Banco Bradesco SA (Cost $8,014) 0.19% Total Equity Securities (Cost $1,631,404) Exchange Traded Note - 0.6% iPath MSCI India Index ETN (a) (Cost $8,169) Investment Companies - 5.3% iShares MSCI ACWI ETF iShares MSCI EAFE Small-Cap ETF iShares MSCI Eurozone ETF iShares MSCI Turkey ETF iShares Russell 1000 Growth ETF 96 iShares Russell 2000 Value ETF Total Investment Companies (Cost $99,129) Money Market Fund - 1.3% Dreyfus Treasury Prime Cash Management, 0.00% (c) (Cost $23,948) Value Total Investments - 98.4% $ (Cost $1,762,650)* Other Assets & Liabilities, Net – 1.6% Net Assets – 100.0% $ ADR American Depositary Receipt ETF Exchange Traded Fund ETN Exchange Traded Note GDR Global Depositary Receipt PLC Public Limited Company REIT Real Estate Investment Trust SDR Swedish Depositary Receipt (a) Non-income producing security. (b) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $8,410 or 0.4% of net assets. (c) Variable rate security. Rate presented is as of June 30, 2015. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. LMCG GLOBAL MULTICAP FUND SCHEDULE OF INVESTMENTS (Unaudited) JUNE 30, 2015 The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2015. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Australia $ $ $ - $ Austria - - Belgium - - Bermuda - - Brazil - - Canada - - China - - Denmark - France - - Germany - Hong Kong - - India - - Indonesia - - Ireland - Italy - - Japan - - Malta - - Mexico - - Singapore - - South Africa - - South Korea - - Spain - - Sweden - - Switzerland - Taiwan - - United Kingdom - - United States - - Preferred Stock Brazil - - Exchange Traded Note - - Investment Companies - - Money Market Fund - - Total Investments At Value $ $ $ The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended June 30, 2015. At June 30, 2015, foreign securities representing the following percentage of net assets of the Fund were fair valued by independent pricing services and are classified as using Level 2 inputs within the valuation inputs disclosure on the Fund’s Schedule of Investments: LMCG Global Multicap Fund Long Securities 31.51% THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. MERK HARD CURRENCY FUND SCHEDULE OF INVESTMENTS JUNE 30, 2015 (Unaudited) Principal Security Description Currency Rate Maturity Value in USD Foreign Bonds (a)- 43.6% Non-U.S. Government - Singapore - 2.7% Singapore Government Bond SGD % 07/01/15 $ Non-U.S. Government - United Kingdom - 4.7% United Kingdom Gilt (b) GBP 09/07/15 Non-U.S. Government Agency - Germany - 4.5% KFW, EMTN GBP 09/07/15 Non-U.S. Government Agency - Norway - 1.0% Kommunalbanken AS, EMTN NOK 09/11/15 Non-U.S. Government Agency - Sweden - 4.5% Kommuninvest I Sverige AB, Series 1508, MTN SEK 08/12/15 Kommuninvest I Sverige AB, Series 1610, MTN SEK 10/12/16 Regional Authority - Australia - 2.6% New South Wales Treasury Corp., Series 16 AUD 04/01/16 Regional Authority - Norway - 3.9% City of Oslo Norway NOK 11/10/16 Supranational - Europe - 18.1% European Financial Stability Facility, Series 2, EMTN (b) EUR 07/15/15 European Investment Bank, EMTN EUR 10/15/15 Supranational - Finland- 1.6% Nordic Investment Bank, EMTN NOK 09/01/16 Total Foreign Bonds (Cost $69,548,044) Foreign Treasury Securities (a) - 30.4% Non-U.S. Government - Belgium - 4.8% Belgium Treasury Bill, Series 12M (c) EUR 04/14/16 Non-U.S. Government - Canada - 2.0% Canadian Treasury Bill (c) CAD 12/17/15 Non-U.S. Government - Ireland - 4.9% Republic of Ireland Treasury Bill (c) EUR 11/23/15 Non-U.S. Government - Norway - 4.7% Norway Treasury Bill (c) NOK 0.674-0.856 12/16/15 Non-U.S. Government - Sweden - 14.0% Swedish Treasury Bill (c) SEK 12/16/15 Total Foreign Treasury Securities (Cost $46,032,569) Shares Exchange Traded Product - United States - 18.8% Merk Gold Trust (d)(e) (Cost $31,299,955) USD Money Market Fund - 0.5% Morgan Stanley Institutional Liquidity Fund (f) (Cost $740,206) USD Total Investments – 93.3% (Cost $147,620,774)* $ Foreign Currencies – 2.0% (Cost $2,941,647) Net Unrealized Gain/Loss on Forward Currency Contracts – (0.2)% ) Other Assets and Liabilities, Net – 4.9% NET ASSETS – 100.0% $ EMTN European Medium Term Note MTN Medium Term Note (a) All or a portion of these securities are segregated to cover outstanding forward currency contracts and future contract exposures. (b) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $13,703,938 or 9.1% of net assets. (c) Zero coupon bond. Interest rate presented is yield to maturity. (d) Non-income producing security. (e) Affiliate. (f) Variable rate security. Rate presented is as of June 30, 2015. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) Affiliated investments are investments that are managed by the adviser, and are noted in the Merk Hard Currency Fund’s Schedule of Investments.Transactions during the period with affiliates were as follows: Exchange Traded Product Merk Gold Trust Balance 03/31/15 Gross Additions Gross Reductions Balance 06/30/15 Realized Loss Investment Income Shares/Principal - Cost $ $ - $ - Proceeds - Value - - At June 30, 2015, the Merk Hard Currency Fund held the following futures contracts: Contracts Type Expiration Date Notional Contract Value Net Unrealized Depreciation 14 Gold 100 oz. Future 08/31/15 $ $ ) As of June 30, 2015, the Merk Hard Currency Fund had the following forward currency contracts outstanding: Counterparty Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) J.P. Morgan Securities ) Australian Dollar 07/02/15 $ ) $ ) ) New Zealand Dollar 07/02/15 ) Pounds Sterling 07/02/15 ) ) Japanese Yen 08/26/15 ) ) Societe Generale Securities Euro 07/02/15 ) RBC Capital Markets, LLC Swedish Krona 07/02/15 ) Banc of America Securities Japanese Yen 08/26/15 $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments as of June 30, 2015. Level 1 Level 2 Level 3 Total Assets Investments At Value Foreign Bonds $ - $ $ - $ Foreign Treasury Securities - - Exchange Traded Product - - Money Market Fund - - Total Investments At Value $ $ $ - $ Other Financial Instruments** Forward Currency Contracts - - Total Assets $ $ $ - $ Liabilities Other Financial Instruments** Forward Currency Contracts $ - $ ) $ - $ ) Futures ) - - ) Total Liabilities $ ) $ ) $ - $ ) **Other Financial Instruments are derivatives not reflected in the Schedule of Investments, such as futures and forward currency contracts, which are valued at the unrealized appreciation (depreciation) at period end. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended June 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. MERK ASIAN CURRENCY FUND SCHEDULE OF INVESTMENTS JUNE 30, 2015 (Unaudited) Principal Security Description Currency Rate Maturity Value in USD Foreign Bonds(a) - 74.1% Automotive - Germany - 4.1% Volkswagen International Finance NV, EMTN CNH % 5/23/2016 $ Banks - China - 8.0% Agricultural Development Bank of China (b) CNH 5/21/2016 CCBL Funding PLC (b) CNH 11/29/2015 Banks - United Kingdom - 1.4% Standard Chartered PLC (b) CNH 5/31/2016 Industrials - United States - 3.1% Caterpillar Financial Services Corp., EMTN (b) CNH 3/3/2016 Materials - China - 4.1% Sinochem Offshore Capital Co., Ltd. (b) CNH 5/13/2017 Materials - France - 4.5% Air Liquide Finance SA (b) CNH 9/19/2016 Non-U.S. Government Agency - China - 4.1% The Export-Import Bank of China (b) CNH 5/14/2016 Non-U.S. Government Agency - France - 3.5% Caisse d'Amortissement de la Dette Sociale (b) CNH 2/6/2017 Non-U.S. Government - China - 4.4% China Government Bond (b) CNH 8/18/2016 Non-U.S. Government - Singapore - 4.7% Singapore Government Bond SGD 7/1/2015 Non-U.S. Government - United Kingdom - 2.7% United Kingdom Government International Bond (b) CNH 10/21/2017 Regional Authority - Canada - 4.1% Province of British Columbia Canada CNH 11/13/2016 Supranational - Global - 21.3% International Bank for Reconstruction & Development, EMTN CNH 9/18/2015 Utilities - China - 4.1% China General Nuclear Power Corp. (b) CNH 11/1/2015 Total Foreign Bonds (Cost $17,492,121) Foreign Treasury Securities(a)- 4.7% Central Bank - Singapore - 4.7% Monetary Authority of Singapore Bill (c) (Cost $1,112,007) SGD 7/3/2015 U.S. Government & Agency Obligations(a) - 4.3% U.S. Treasury Bills - United States - 4.3% U.S. Treasury Bill (d) (Cost $999,997) USD 7/2/2015 Time Deposit(a) - 4.7% Deutsche Bank (Cost $1,107,083) CNH 8/19/2015 Shares Money Market Fund - 1.7% Morgan Stanley Institutional Liquidity Fund (e) (Cost $391,748) USD Total Investments – 89.5% (Cost $21,102,956)* $ Foreign Currencies – 14.1% (Cost $3,307,721) Net Unrealized Gain/Loss on Forward Currency Contracts – 0.0% Other Assets and Liabilities, Net – (3.6)% NET ASSETS – 100.0% $ EMTN European Medium Term Note PLC Public Limited Company (a) All or a portion of these securities are segregated to cover outstanding forward currency contract exposure. (b) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $9,339,413 or 39.8% of net assets. (c) Zero coupon bond. Rate presented is yield to maturity. (d) Rate presented is yield to maturity. (e) Variable rate security. Rate presented is as of June 30, 2015. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) As of June 30, 2015, Merk Asian Currency Fund had the following forward currency contracts outstanding: Counterparty Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) Barclays Capital, Inc. China Renminbi (Yuan) 8/26/2015 $ $ J.P. Morgan Securities LLC ) Japanese Yen 8/26/2015 ) ) $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments as of June 30, 2015. Level 1 Level 2 Level 3 Total Assets Investments At Value Foreign Bonds $ - $ $ - $ Foreign Treasury Securities - - U.S. Government & Agency Obligations - - Time Deposit - - Money Market Fund - - Total Investments At Value $ - $ $ - $ Other Financial Instruments** Forward Currency Contracts - - Total Assets $ - $ $ - $ Liabilities Other Financial Instruments** Forward Currency Contracts $ - $ ) $ - $ ) Total Liabilities $ - $ ) $ - $ ) **Other Financial Instruments are derivatives not reflected in the Schedule of Investments, such as forward currency contracts, which are valued at unrealized appreciation (depreciation) at period end. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended June 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. MERK ABSOLUTE RETURN CURRENCY FUND SCHEDULE OF INVESTMENTS JUNE 30, 2015 (Unaudited) Principal Security Description Currency Rate Maturity Value in USD Foreign Bonds (a) - 52.7% Non-U.S. Government - Australia - 4.5% Australia Government Bond, Series 134 (b) AUD % 10/21/2015 $ Non-U.S. Government - New Zealand - 4.7% New Zealand Government Bond, Series 1217 (b) NZD 6 12/15/2017 Non-U.S. Government - United Kingdom - 4.9% United Kingdom Gilt (b) GBP 9/7/2015 Non-U.S. Government Agency - Germany - 4.3% KFW, EMTN GBP 9/7/2015 Non-U.S. Government Agency - Norway - 4.4% Kommunalbanken AS, EMTN NOK 9/11/2015 Regional Authority - Australia - 16.6% New South Wales Treasury Corp., Series 16 AUD 6 4/1/2016 Queensland Treasury Corp., Series 15 (b) AUD 6 10/21/2015 Treasury Corp of Victoria AUD 11/10/2015 Western Australian Treasury Corp., Series 16 AUD 3 6/8/2016 Regional Authority - Canada - 8.9% Province of Manitoba Canada CAD 12/3/2015 Province of Saskatchewan Canada CAD 12/3/2015 Supranational - Europe - 4.4% European Investment Bank, EMTN EUR 10/15/2015 Total Foreign Bonds (Cost $19,798,152) Foreign Treasury Securities (a) - 33.8% Non-U.S. Government - Belgium - 3.1% Belgium Treasury Bill, Series 12M (c) EUR 0 4/14/2016 Non-U.S. Government - Canada - 4.5% Canadian Treasury Bill (c) CAD 12/17/2015 Non-U.S. Government - Ireland - 4.4% Republic of Ireland Treasury Bill (c) EUR 0 11/23/2015 Non-U.S. Government - Norway - 4.0% Norwegian Treasury Bill (c) NOK 12/16/2015 Non-U.S. Government - Sweden - 17.8% Swedish Treasury Bill (c) SEK 0 12/16/2015 Total Foreign Treasury Securities (Cost $12,061,462) Money Market Fund - 4.2% Morgan Stanley Institutional Liquidity Fund (d) (Cost $1,477,711) USD Total Investments – 90.7% (Cost $33,337,325)* $ Foreign Currencies – 7.3% (Cost $2,607,501) Net Unrealized Gain/Loss on Forward Currency Contracts – 1.5% Other Assets and Liabilities, Net – 0.5% NET ASSETS – 100.0% $ EMTN European Medium Term Note (a) All or a portion of these securities are segregated to cover outstanding forward currency contract exposure. (b) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $6,634,975 or 18.7% of net assets. (c) Zero coupon bond. Interest rate presented is yield to maturity. (d) Variable rate security. Rate presented is as of June 30, 2015. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) As of June 30, 2015, Merk Absolute Return Currency Fund had the following forward currency contracts outstanding: Counterparty Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) Banc of America Securities ) Australian Dollar 7/22/2015 ) $ ) Australian Dollar 7/22/2015 ) ) ) Australian Dollar 7/22/2015 ) Australian Dollar 7/22/2015 ) Australian Dollar 7/22/2015 ) Canadian Dollars 7/22/2015 ) ) Euro 7/22/2015 ) ) Euro 7/22/2015 ) ) New Zealand Dollar 7/22/2015 ) ) Norwegian Krone 7/22/2015 ) ) Norwegian Krone 7/22/2015 ) Norwegian Krone 7/22/2015 ) ) Singapore Dollar 7/22/2015 ) ) Swedish Krona 7/22/2015 ) ) Swedish Krona 7/22/2015 ) Swedish Krona 7/22/2015 ) Swedish Krona 7/22/2015 ) Swedish Krona 7/22/2015 ) Swedish Krona 7/22/2015 ) Barclays Capital, Inc. ) Norwegian Krone 7/22/2015 ) ) Swedish Krona 7/22/2015 ) ) Swedish Krona 7/22/2015 ) ) Swedish Krona 7/22/2015 ) ) Swedish Krona 7/22/2015 ) ) ) Swedish Krona 7/22/2015 ) Swedish Krona 7/22/2015 ) Swedish Krona 7/22/2015 ) BNY Brokerage, Inc. Canadian Dollars 7/22/2015 ) Japanese Yen 7/22/2015 Japanese Yen 7/22/2015 ) New Zealand Dollar 7/22/2015 ) ) Pounds Sterling 7/22/2015 ) ) Pounds Sterling 7/22/2015 ) ) Singapore Dollar 7/22/2015 ) J.P. Morgan Securities LLC ) Australian Dollar 7/22/2015 ) ) ) Australian Dollar 7/22/2015 ) ) Australian Dollar 7/22/2015 ) Australian Dollar 7/22/2015 Australian Dollar 7/22/2015 ) Australian Dollar 7/22/2015 Australian Dollar 7/22/2015 Australian Dollar 7/22/2015 Australian Dollar 7/22/2015 ) Australian Dollar 7/22/2015 ) ) Canadian Dollars 7/22/2015 ) ) Canadian Dollars 7/22/2015 ) ) Canadian Dollars 7/22/2015 ) ) Canadian Dollars 7/22/2015 ) ) Canadian Dollars 7/22/2015 ) Canadian Dollars 7/22/2015 ) Canadian Dollars 7/22/2015 ) Canadian Dollars 7/22/2015 ) Canadian Dollars 7/22/2015 ) ) Euro 7/22/2015 ) ) Euro 7/22/2015 ) Counterparty Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) J.P. Morgan Securities LLC ) Euro 7/22/2015 ) $ ) Euro 7/22/2015 ) ) ) Euro 7/22/2015 ) ) Euro 7/22/2015 ) Euro 7/22/2015 ) Euro 7/22/2015 ) Euro 7/22/2015 ) Euro 7/22/2015 ) Euro 7/22/2015 ) Euro 7/22/2015 ) ) Japanese Yen 7/22/2015 ) ) ) Japanese Yen 7/22/2015 ) ) ) Japanese Yen 7/22/2015 ) ) ) Japanese Yen 7/22/2015 ) ) ) Japanese Yen 7/22/2015 ) ) ) Japanese Yen 7/22/2015 ) ) ) Japanese Yen 7/22/2015 ) ) Japanese Yen 7/22/2015 Japanese Yen 7/22/2015 Japanese Yen 7/22/2015 Japanese Yen 7/22/2015 ) Japanese Yen 7/22/2015 Japanese Yen 7/22/2015 ) New Zealand Dollar 7/22/2015 ) ) New Zealand Dollar 7/22/2015 ) ) New Zealand Dollar 7/22/2015 ) ) New Zealand Dollar 7/22/2015 ) New Zealand Dollar 7/22/2015 ) New Zealand Dollar 7/22/2015 ) New Zealand Dollar 7/22/2015 ) New Zealand Dollar 7/22/2015 ) New Zealand Dollar 7/22/2015 ) ) Norwegian Krone 7/22/2015 ) ) Pounds Sterling 7/22/2015 ) ) ) Pounds Sterling 7/22/2015 ) ) Pounds Sterling 7/22/2015 ) Pounds Sterling 7/22/2015 ) Pounds Sterling 7/22/2015 Pounds Sterling 7/22/2015 Pounds Sterling 7/22/2015 ) Swedish Krona 7/22/2015 ) ) Swiss Franc 7/22/2015 ) ) Swiss Franc 7/22/2015 ) ) ) Swiss Franc 7/22/2015 ) ) Swiss Franc 7/22/2015 ) ) Swiss Franc 7/22/2015 ) ) Swiss Franc 7/22/2015 ) ) Swiss Franc 7/22/2015 ) ) ) Swiss Franc 7/22/2015 ) Swiss Franc 7/22/2015 ) Swiss Franc 7/22/2015 Swiss Franc 7/22/2015 ) Swiss Franc 7/22/2015 ) Swiss Franc 7/22/2015 ) Swiss Franc 7/22/2015 ) RBC Capital Markets, LLC Canadian Dollars 7/22/2015 ) Canadian Dollars 7/22/2015 ) ) Japanese Yen 7/22/2015 ) ) ) New Zealand Dollar 7/22/2015 ) ) New Zealand Dollar 7/22/2015 ) New Zealand Dollar 7/22/2015 ) New Zealand Dollar 7/22/2015 ) New Zealand Dollar 7/22/2015 ) ) Norwegian Krone 7/22/2015 ) Counterparty Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) RBC Capital Markets, LLC ) Norwegian Krone 7/22/2015 ) $ ) Norwegian Krone 7/22/2015 ) Norwegian Krone 7/22/2015 Norwegian Krone 7/22/2015 ) Norwegian Krone 7/22/2015 ) ) Singapore Dollar 7/22/2015 ) ) Singapore Dollar 7/22/2015 ) ) ) Singapore Dollar 7/22/2015 ) Singapore Dollar 7/22/2015 Singapore Dollar 7/22/2015 ) ) Swiss Franc 7/22/2015 ) Societe Generale Securities Australian Dollar 7/22/2015 ) Australian Dollar 7/22/2015 ) ) Canadian Dollars 7/22/2015 ) Canadian Dollars 7/22/2015 ) ) Euro 7/22/2015 ) Japanese Yen 7/22/2015 ) Norwegian Krone 7/22/2015 ) ) Norwegian Krone 7/22/2015 ) Norwegian Krone 7/22/2015 ) ) Pounds Sterling 7/22/2015 ) ) ) Pounds Sterling 7/22/2015 ) ) Pounds Sterling 7/22/2015 ) ) ) Pounds Sterling 7/22/2015 ) Pounds Sterling 7/22/2015 ) Pounds Sterling 7/22/2015 ) ) Singapore Dollar 7/22/2015 ) Singapore Dollar 7/22/2015 ) Singapore Dollar 7/22/2015 ) Singapore Dollar 7/22/2015 Swedish Krona 7/22/2015 ) Swedish Krona 7/22/2015 ) $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments as of June 30, 2015. Level 1 Level 2 Level 3 Total Assets Investments At Value Foreign Bonds $ - $ $ - $ Foreign Treasury Securities - - Money Market Fund - - Total Investments At Value $ - $ $ - $ Other Financial Instruments** Forward Currency Contracts - - Total Assets $ - $ $ - $ Liabilities Other Financial Instruments** Forward Currency Contracts $ - $ ) $ - $ ) Total Assets $ - $ ) $ - $ ) **Other Financial Instruments are derivatives not reflected in the Schedule of Investments, such as forward currency contracts, which are valued at the unrealized appreciation (depreciation) at period end. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended June 30, 2015. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. MERK CURRENCY ENHANCED U.S. EQUITY FUND SCHEDULE OF INVESTMENTS JUNE 30, 2015 (Unaudited) Shares Security Description Currency Value in USD Money Market Fund - 98.4% Morgan Stanley Institutional Liquidity Fund 0.01%(a) (Cost $1,205,624) USD $ Total Investments – 98.4% (Cost $1,205,624)* Other Assets and Liabilities, Net – 1.6% NET ASSETS – 100.0% $ (a)
